Case 2:19-cv-01256-JMA-AKT Document 1 Filed 03/04/19 Page 1 of 6 PageID #: 1




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
      ______________________________________________
      ARCH SPECIALTY INSURANCE COMPANY,
                                                                     Docket No.: 19-CV-1256
                                         Plaintiff,

                            -against-                                          COMPLAINT

      JUN’S CONSTRUCTION, INC.,

                                 Defendant.
      ______________________________________________


               Plaintiff Arch Specialty Insurance Company (“Arch”), by its attorneys, Goldberg Segalla

     LLP, seeks a declaratory judgment against the Defendant, Jun’s Construction, Inc. (“Jun’s”)

     pursuant to 28 U.S.C. §§ 2201 and 2202, and alleges as follows:

                                              INTRODUCTION

               1.     This is a civil action seeking a declaratory judgment declaring that pursuant to the

     terms of a Commercial General Liability Policy issued to Jun’s, Arch owes no duty to defend or

     indemnify Jun’s for the claims asserted in an underlying action captioned John Dwyer and Brid

     Saxe Dwyer, Plaintiffs v. RNMB West 58 LLC and Barone Management, LLC, Defendants

     (Supreme Court of the State of New York, New York Co., Index No.: 158539/2015) including the

     third-party and fourth-party actions associated therewith (collectively the “Underlying Action”).

                             THE PARTIES, JURISDICTION, AND VENUE

               2.     At all relevant times, Arch was and is a foreign insurance corporation organized

     under the laws of the State of Missouri with a principal place of business in the State of New

     Jersey.




     22337150.v1
Case 2:19-cv-01256-JMA-AKT Document 1 Filed 03/04/19 Page 2 of 6 PageID #: 2




               3.    At all relevant times, defendant Jun’s was and is a corporation incorporated in the

     State of New York, with its principal place of business in the State of New York.

               4.    Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. § 1332 in that the

     matter in controversy exceeds the sum of value of $75,000 and is between citizens of different

     states.

               5.    Venue in this judicial district is proper pursuant to 28 U.S.C. § 1391(b)(2) because

     the instant action concerns an insurance policy that was issued by Arch to Jun’s in Nassau County,

     New York, which is part of this judicial district.

                                              THE ARCH POLICY

               6.    Arch issued commercial general liability policy number AGL0020629-00 to Jun’s,

     effective December 29, 2014 to December 29, 2015 with policy limits of $2,000,000 per each

     occurrence (the “Policy”).

               7.    The Policy contains, inter alia, a New York Limitation Endorsement – Work Done

     on Your Behalf by Uninsured or Underinsured Subcontractors (form 00 AGL01020 33 05 14) that

     provides in relevant part, as follows:

               A. Section IV – Commercial General Liability Conditions is amended by the
               addition of the following conditions:

                     1. You will obtain agreements, in writing, from all “subcontractors” for each
                     and every job that you employ a “subcontractor”, pursuant to which the
                     “subcontractor(s)” will be required to defend, indemnify and hold you
                     harmless, and any other Named Insured under this policy for whom the
                     “subcontractor” is working, for any claim or “suit” for “bodily injury”,
                     “property damage” or “personal and advertising injury” arising out of the
                     work performed by the “subcontractor”.

                     2. Certificates of Insurance for Commercial General Liability coverage
                     written on standard Insurance Services Office, Inc. (ISO) forms, or their
                     equivalent, with limits equal to or greater than $1,000,000, will be obtained
                     by you from all “subcontractors” prior to commencement of any work



                                                          2
     22337150.v1
Case 2:19-cv-01256-JMA-AKT Document 1 Filed 03/04/19 Page 3 of 6 PageID #: 3




                    performed for any insured.

                    3. You, and any other Named Insured under this policy for whom the
                    “subcontractor” is working, will be named as additional insured on all of
                    the “subcontractors” Commercial General Liability policy(ies). Each
                    Certificate of Insurance referenced in Paragraph 2. above will show this
                    additional insured designation.

             B. The following exclusion is added to Paragraph 2. Exclusions of Section I –
             Coverage A – Bodily Injury and Property Damage Liability and Paragraph 2.
             Exclusions of Section I – Coverage B – Personal and Advertising Injury Liability:

                    This insurance does not apply to any claim, “suit”, demand or loss that
                    alleges “bodily injury”, including injury to any “worker”, “property
                    damage” or “personal and advertising injury” that in any way, in whole or
                    in part, arises out of, relates to or results from operations or work performed
                    on your behalf by a “subcontractor”, unless such “subcontractor”:

                    1. Has in force at the time of such injury or damage a Commercial General
                    Liability insurance policy that:

                           a. names you and any other Named Insured as an additional insured;

                           b. provides an each-occurrence limit of liability equal to or greater
                           than $1,000,000; and

                           c. provides coverage for you for such claim, “suit”, demand or loss;
                           and

                    2. Has agreed in writing to defend, indemnify and hold harmless you and
                    any other Named Insured under the policy for any claim or “suit” for “bodily
                    injury” to any “worker” arising out of the work performed by such
                    subcontractor, to the fullest extent allowed by law.

             C. For purposes of this endorsement only, “subcontractor” means any person or
             organization who is not an “employee” of an insured and does work or performs
             services for or on behalf of an insured. . . .


             8.     The Policy also contains, inter alia, a Three Story Height Limitation Endorsement,

     which provides in relevant part as follows:




                                                      3
     22337150.v1
Case 2:19-cv-01256-JMA-AKT Document 1 Filed 03/04/19 Page 4 of 6 PageID #: 4




                      THREE STORY HEIGHT LIMITATION ENDORSEMENT

                    This endorsement modifies insurance provided under the following:

                    COMMERCIAL GENERAL LIABIILTY COVERAGE PART

                    The following exclusion is added to Paragraph 2. Exclusions of
                    Section I – Coverage A – Bodily Injury and Property Damage
                    Liability and Paragraph 2. Exclusions of Section I – Coverage B
                    – Personal and Advertising Injury Liability:

                        This insurance does not apply to any “bodily injury”, “property
                        damage” or “personal and advertising injury” arising out of any
                        contracting operations performed by you or by a subcontractor
                        working directly or indirectly on your behalf on:

                        (1) The exterior sides of a buildling where the work is
                            performed at a height that exceeds three stories. However,
                            this paragraph (1) does not apply to roofing operations.

                        (2) Structures, other than buildings, where the work is
                            performed at a height in excess of 50 feet.

                    All other terms and conditions of thi Policy remain unchanged.


                                      THE UNDERLYING ACTION

             9.     On August 18, 2015, John Dwyer filed the Underlying Action wherein he alleges

     bodily injury sustained on August 9, 2015, while he was a pedestrian when he tripped and fell over

     a pile of concrete that was negligently left out on the street.

             10.    Dwyer alleges that his accident arose from a construction project at 538 West 58

     Street, in the Borough of Manhattan, City and State of New York (the “Project”).

             11.    Dwyer alleges that his accident was caused by the negligence and violations of

     Labor Law sections 200, 240(1), and 241(6) by RNMB West 58 LLC and Barone Management

     LLC’s




                                                        4
     22337150.v1
Case 2:19-cv-01256-JMA-AKT Document 1 Filed 03/04/19 Page 5 of 6 PageID #: 5




               12.   On January 16, 2018, RNMB West 58 LLC and Barone Management LLC filed a

     third-party action against Jun’s, alleging causes of action for common law indemnification,

     contribution, and negligence.

                                     DECLARATORY JUDGMENT

               13.   Jun’s had subcontracted its work on the project to other entities, including Deng

     Lin.

               14.   Arch agreed to provide Jun’s with a defense in the Underlying Action, but has

     reserved its right to deny coverage based on the Policy’s New York Limitation Endorsement and

     Three Story Height Limitation Endorsement.

               15.   Arch has requested the mandatory certificate of insurance for Deng Lin that covered

     the date of John Dwyer’s alleged accident.

               16.   Jun’s has averred that it could not locate any certificate of insurance for

     subcontractor Deng Lin that covers the date of John Dwyer’s alleged accident.

               17.   Jun’s has not submitted any information demonstrating that it is entitled to named

     insured or additional insured status under any policy issued to any of its subcontractors.

               18.   Therefore, Jun’s failed to comply with the New York Limitation Endorsement and

     there is no coverage for Jun’s under the Policy for the Underlying Action.

               19.   On September 19, 2018, Arch disclaimed coverage to Jun’s for the Underlying

     Action.

               20.   Notwithstanding such disclaimer, Arch has, to date, continued to provide a defense

     to Jun’s.




                                                      5
     22337150.v1
Case 2:19-cv-01256-JMA-AKT Document 1 Filed 03/04/19 Page 6 of 6 PageID #: 6




             21.    A justiciable controversy exists because Arch has been defending Jun’s in the

     Underlying Action but is entitled to a determination that no defense or indemnity obligation is

     owed.

             22.    Plaintiff has no adequate remedy at law.

             23.    Based upon the foregoing, Arch is entitled to judgment setting forth the rights and

     obligations of the parties under the subject Arch policy and declaring that Arch owes no duty to

     defend or indemnify Jun’s for any of the claims in the underlying action.

             WHEREFORE, plaintiffs request that this Court issue a judgment declaring that (1) Arch

     does not owe coverage to Jun’s in the underlying action; (2) Arch has no obligation to defend or

     indemnify Jun’s in the underlying action; (3) Arch may withdraw from the defense of Jun’s in the

     underlying action; and (4) granting Arch any such other and further relief as the Court may deem

     just and proper.



     Dated: Buffalo, New York
            March 4, 2019

                                                  /s/ Jonathan Schapp
                                                  GOLDBERG SEGALLA LLP
                                                  Jonathan Schapp, Esq.
                                                  Attorneys for Defendant
                                                  Arch Specialty Insurance Company
                                                  665 Main Street
                                                  Buffalo, New York 14203
                                                  Telephone: (716) 566-5400
                                                  jschapp@goldbergsegalla.com




                                                     6
     22337150.v1
